Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 19, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  162416(73)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  CONSUMERS ENERGY COMPANY,                                                                              Elizabeth M. Welch,
                                                                                                                       Justices
          Plaintiff-Appellant/
          Cross-Appellee,
                                                                      SC: 162416
  v                                                                   COA: 350617
                                                                      Kalamazoo CC: 2019-000160-CC
  BRIAN STORM and ERIN STORM,
           Defendants-Appellees/
           Cross-Appellants,
  and

  LAKE MICHIGAN CREDIT UNION,
             Defendant.
  ______________________________________/

          On order of the Chief Justice, the joint motion of the International Transmission
  Company and the Michigan Electric Transmission Company, LLC, to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on February 17, 2021, is accepted for
  filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 19, 2021

                                                                                Clerk